COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00445-CV


LEONARD HORNSBY AND SUE ALLEN                                  APPELLANTS

                                        V.

TARRANT COUNTY COLLEGE                                            APPELLEE
DISTRICT


                                     ----------

         FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

     In three issues, Appellant Leonard Hornsby appeals the trial court‘s

summary judgment for Appellee Tarrant County College District (TCCD) and its

order disqualifying his attorney, Appellant Sue Allen.   In two issues, Allen




     1
      See Tex. R. App. P. 47.4.
appeals her disqualification. We affirm the trial court‘s judgment as to Hornsby

and we dismiss Allen‘s appeal for want of jurisdiction.

                    II. Factual and Procedural Background

      Hornsby was already employed by TCCD as an academic advisor when

TCCD advertised in 2004 for two counselor positions for its counseling center.2

Hornsby applied for both positions, and TCCD‘s screening committee placed him

on the list of four candidates that it recommended to Dr. Earnest Thomas, the

south campus president. Dr. Lonzetta Smith-Allen, Hornsby‘s supervisor, also

recommended him for the job.        TCCD hired no one and re-advertised the

openings in 2005.     The revised job postings stated that bilingual ability was

―highly desired.‖

      Hornsby applied again in 2005.           The screening committee again

recommended Hornsby, this time to Dean Juan Garcia, who had been placed in

charge of the counseling center. On December 9, 2005, Garcia sent an email to

Smith-Allen requesting the resumes of six specific candidates, all of whom had

Hispanic surnames. After Smith-Allen complied, Garcia sent Thomas an email

indicating that three of the six candidates were scheduled for an interview, but

TCCD again hired no one. Garcia sent a letter to Hornsby on May 31, 2006,

indicating that the positions would be reposted to attract more applicants and that

Hornsby should reapply if he was still interested.

      2
       The parties dispute whether the 2004 advertisements indicated that
bilingual ability was a desired skill for the positions.


                                         2
      The 2006 posting again included the statement that bilingual ability was

―highly desired,‖ and it had a closing date of July 8, 2006. Hornsby reapplied and

was among five candidates recommended by the screening committee. Three

candidates, including Hornsby, were not bilingual; the remaining two candidates

were bilingual but had no counseling degree. The posting required a master‘s

degree in counseling or a related field and three years‘ experience in counseling.

Hornsby had a master‘s degree in counseling. On June 4, 2007, TCCD hired a

bilingual candidate who did not have a counseling degree but had more

academic advising experience than Hornsby, had a master‘s degree in Higher

Education Administration and a minor in counseling, and had a certificate of

completion in psychology.

      Hornsby sued pro se on June 26, 2007, alleging race discrimination.3 In

March 2008, TCCD hired Hornsby for the remaining counselor position.

      Allen first appeared on Hornsby‘s behalf in his first amended petition on

October 10, 2007.      Representing Hornsby, Allen asked Angela Robinson,

TCCD‘s attorney, when she might be able to take screening committee member

Steve Rakoff‘s deposition; in response, Robinson told Allen that Rakoff was one

of her clients and agreed to make him available. Allen then called Rakoff directly

to find out what he knew about the case.        Allen also told Rakoff she was

deposing him because of his screening committee knowledge, and she advised

      3
       Hornsby subsequently added claims for age discrimination, but he does
not appeal the trial court‘s summary judgment on those claims.


                                        3
him of a potential retaliation claim by TCCD against him. Allen also spoke to two

other screening committee members, Freddie Sandifer and Sandra Johnson,

multiple times during the pendency of this suit and advised them on their own

lawsuits against TCCD before she was hired by Hornsby.

      Approximately one year after Hornsby hired Allen, TCCD learned that Allen

had contacted TCCD‘s employees and filed a motion to disqualify Allen under

rule 4.02 of the disciplinary rules of professional conduct. Allen asked for, and

the trial court granted, time for her to retain counsel before the hearing on

TCCD‘s motion.

      Before the hearing on TCCD‘s motion, the trial court informed the parties

that it wanted to address alternative sanctions at the hearing, including striking

Rakoff, Sandifer, and Johnson as witnesses instead of disqualifying Allen. At the

hearing, TCCD argued that during trial it might be ―[b]oxed into . . . having to call

those witnesses,‖ so their exclusion would possibly harm TCCD more than

Hornsby because the jury would wonder ―[w]hy aren‘t we hearing from these

witnesses for [TCCD]?‖ TCCD also argued that it would need those witnesses to

rebut Smith-Allen‘s testimony that the screening committee told her that Hornsby

was the top candidate and Hornsby‘s theory that TCCD ―changed its procedure

in the way it hired counselors.‖        The trial court ultimately ordered Allen

disqualified.

      The trial court made the following findings of fact as to the disqualification:




                                          4
18. Attorney Sue Allen admits that she communicated with the
Current [TCCD] Employees and Ms. Smith-Allen concerning the
Hornsby Lawsuit.

19. Attorney Sue Allen further admits that Mr. Rakoff, Ms. Johnson
and Mr. Sandifer are current employees of [TCCD] and were
employees at the time of the communication.

20. Attorney Sue Allen admits that [s]he spoke with the Current
[TCCD] Employees outside of the presence of counsel for [TCCD]
and without the consent of [TCCD]‘s Counsel.

21. At the time of her communications with the Current [TCCD]
Employees, Attorney Sue Allen was representing Leonard Hornsby.

22. At the time of her communications with the Current [TCCD]
Employees, Attorney Sue Allen communicated with those employees
about the subject matter of the Hornsby Lawsuit.

23. At the time of her communications with the Current [TCCD]
Employees, Attorney Sue Allen was not authorized by law to do so.

....

25. [TCCD]‘s counsel had not been notified of any meeting between
[Mr. Sandifer, Ms. Johnson,] and Attorney Sue Allen relating to the
Hornsby Lawsuit.

....

28. The billing records submitted by Attorney Sue Allen on the
Hornsby Lawsuit show a conference with Mr. Sandifer on August 13,
2008, two days prior to his deposition and which lasted one half
hour.

29. Attorney Sue Allen spoke with both Ms. Johnson and Mr.
Sandifer after their depositions.

....

32. At his deposition, Mr. Rakoff stated under oath that Attorney
Sue Allen had called him at his office at [TCCD]‘s South Campus
and he had a conversation with her concerning the Hornsby Lawsuit.


                                5
33. During the ex parte communication with Mr. Rakoff, Attorney
Sue Allen discussed the issue of retaliation as it related to Mr.
Rakoff‘s testimony in the Hornsby Lawsuit.

....

38. On September 16, 2010 [TCCD]‘s Motion for Sanctions and to
Disqualify Counsel was heard.

39. At the Motion hearing [TCCD] presented Mr. Sandifer, Ms.
Johnson, Mr. Rakoff and Attorney Sue Allen as witnesses.

40. The demeanor of the Current [TCCD] Employees was guarded,
intimidated and they demonstrated selective memories.

41. Attorney Sue Allen‘s influence over the Current [TCCD]
Employees was evident during their testimony in their words,
recollection and demeanor.

42. In response to an inquiry to Mr. Sandifer as to why he called Ms.
Allen after his deposition rather than [TCCD]‘s attorney, Mr. Sandifer
responded ―Because she [pointing to Attorney Sue Allen] is my
attorney.‖

43. As members of the search or screening committee involved in
the screening of candidates for the counseling position, Mr. Rakoff,
Mr. Sandifer and Ms. Johnson are persons whose conduct is part of
the subject of the Hornsby Lawsuit.

....

46. In support of Hornsby‘s Opposition to Summary Judgment the
testimony of Mr. Rakoff and Mr. Sandifer was offered by the Plaintiff
to support Mr. Hornsby‘s assertion that these witnesses were acting
on behalf of [TCCD] as members of the screening committee and
they found Mr. Hornsby more qualified for the position sought than
the candidate which was selected.

....




                                  6
      48. This evidence [finding of fact #46] contradicts Ms. Allen‘s
      September 16, 2010 representations that the testimony of the
      Current [TCCD] Employees has no bearing on the Hornsby Lawsuit.

      ....

      51. Attorney Sue Allen engaged in conduct prohibited by the Texas
      Rules of Disciplinary Conduct 4.02 when she improperly contacted
      the Current [TCCD] Employees.

      52. As members of the search committee, the Current [TCCD]
      Employees are persons whose acts or omissions may make [TCCD]
      vicariously liable for the matter at issue.

      53. Attorney Sue Allen, in order to avoid the appearance of
      impropriety, should have avoided contact with the Current [TCCD]
      Employees outside the presence of [TCCD]‘s counsel.

      54. Attorney Sue Allen‘s continued representation of the Plaintiff in
      this case would result in irreparable prejudice to [TCCD]‘s ability to
      defend.

      55. Disqualifying Attorney Sue Allen from this case and abating the
      trial for thirty days will not cause a rendition of an improper judgment
      or prevent Mr. Hornsby from properly presenting his case to this
      Court.

      56. Disqualifying Attorney Sue Allen is the least sanction which can
      be imposed while still balancing the rights of [TCCD] to not be
      prejudiced.

      57. Unethical conduct has occurred, is admitted by Attorney Sue
      Allen and the proper measure to be taken by this Court is
      disqualification.

In its conclusions of law, the trial court stated:

      1. Texas Rule of Disciplinary Conduct 4.02 specifically prohibits an
      attorney from contacting a party the attorney knows to be
      represented by counsel.

      ....



                                            7
2. [TCCD] is a governmental entity. In the case of an organization
of [sic] entity of government, Texas Rule 4.02 of Disciplinary
Conduct prohibits communications by a lawyer for one party
concerning subject of the representation with persons having a
managerial responsibility on behalf of the organization that relates to
the subject of the representation and with those persons presently
employed by such organization or entity whose act or omission may
make [the] organization or entity vicariously liable for the matter at
issue. The rule is based on the presumption that such persons are
[so] closely identified with the interests of the entity of government
that [its lawyers] will represent them as well.

3.
....

      During the discovery process, Attorney Sue Allen improperly
contacted the Current [TCCD] Employees who participated on the
search committee. The appropriate sanction for this improper party
contact is disqualification of Attorney Sue Allen from the Hornsby
Lawsuit.

4.
....

      Attorney Sue Allen, in order to avoid the appearance of
impropriety, should have avoided any form of contact with the
Current [TCCD] Employees outside of the presence of [TCCD]‘s
Counsel. [Because she] failed to do so, [TCCD] was unfairly
prejudiced to a greater extent than Mr. Hornsby will be in retaining
new counsel.

5.
....

      . . . Attorney Sue Allen admits to having conferred with Mr.
Rakoff, Mr. Sandifer and Ms. Johnson about the Hornsby Lawsuit
without the knowledge of [TCCD]‘s counsel. This conduct was
inappropriate and establishes that a specific identifiable impropriety
did occur. . . . [TCCD] has shown that the likelihood of public
suspicion or obloquy outweighs the social interest which would be
served by Attorney Sue Allen‘s continued participation in the
Hornsby Lawsuit.



                                  8
             The Court has balanced the limited, but substantial right of Mr.
      Hornsby to select counsel against the conduct of Attorney Sue Allen.
             Attorney Sue Allen‘s continued representation of the plaintiff in
      this case would result in ―irreparable prejudice‖ to [TCCD]‘s ability to
      defend.

      6. Public policy concerns are readily apparent given the multiple
      conversations Attorney Sue Allen had with the Current [TCCD]
      Employees regarding the subject matter of Mr. Hornsby‘s claim. In
      such a case, the law is clear that a court is obligated to take
      measures against such conduct occurring in connection with any
      proceeding before it. [Citation omitted.]

      7. Discussion of a retaliation claim necessarily involves discussion
      of the underlying lawsuit because the two are inextricably linked.
      This is sufficient to support a disqualification of counsel. [Citation
      omitted.]

      8.
      ....

            The sanction of disqualifying Attorney Sue Allen is the least
      sanction which can be imposed while still balancing the rights of
      [TCCD] to not be prejudiced by Attorney Sue Allen‘s
      communications with Steve Rakoff, Freddie Sandifer and Sandra
      Johnson.

      Following Allen‘s disqualification, Hornsby and Allen petitioned this court

for a writ of mandamus, which we denied. See In re Hornsby, No. 02-10-00482-

CV, 2011 WL 582663, at *1 (Tex. App.—Fort Worth Feb. 15, 2011, orig.

proceeding) (mem. op.). No attorney appeared for Hornsby thereafter in the trial

court, even though the trial court gave him time to find new counsel, and he did

not attend the summary judgment hearing that was postponed and reset after his

attorney was removed from the case.




                                         9
      TCCD filed a second motion for summary judgment on Hornsby‘s claims

and its affirmative defenses, and the trial court granted the motion. This appeal

followed.

                             III. Summary Judgment

      In his first issue, Hornsby asserts that the trial court erred by granting

summary judgment because record shows the existence of genuine issues of

material fact as to whether Hornsby was rejected or denied the positions in

question, whether Hornsby was qualified for the positions, whether TCCD had

nondiscriminatory reasons for the hiring delay, and whether TCCD had proved a

business necessity for its actions.

      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). When, as here, the trial court‘s judgment

rests upon more than one independent ground or defense, the aggrieved party

must assign error to each ground, or the judgment will be affirmed on the ground

to which no complaint is made. Scott v. Galusha, 890 S.W.2d 945, 948 (Tex.

App.—Fort Worth 1994, writ denied).

      In its second motion for summary judgment, TCCD raised five grounds. Its

third ground was that Hornsby failed to complete the necessary administrative

prerequisites to sue under the Texas Commission on Human Rights Act

(TCHRA), including filing a complaint with the Texas Workforce Commission–

Civil Rights Division within 180 days of the alleged discriminatory act.    See

Tarrant Reg’l Water Dist. v. Villanueva, 331 S.W.3d 125, 129–30 n.3, 134 (Tex.


                                       10
App.—Fort Worth 2010, pet. denied) (noting that failure to file a complaint and

pursue administrative remedies within the 180-day window for filing a

discrimination claim under the TCHRA creates a jurisdictional bar). Because

Hornsby does not challenge this ground on appeal, we overrule his first issue.

See Scott, 890 S.W.2d at 948.

                                IV. Disqualification

      In his second issue, Hornsby asserts that the trial court abused its

discretion by disqualifying his attorney and that the trial court‘s findings in support

of the disqualification were arbitrary and unreasonable.

A. Standard of Review

      We review the disqualification of an attorney for an abuse of discretion.

See Allen v. United of Omaha Life Ins. Co., 236 S.W.3d 315, 327 (Tex. App.—

Fort Worth 2007, pet. denied) (citing Metropolitan Life Ins. Co. v. Syntek Fin.

Corp., 881 S.W.2d 319, 321 (Tex. 1994)). A trial court abuses its discretion if it

acts without reference to any guiding rules or principles, that is, if the act is

arbitrary or unreasonable. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire

v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004).

B. Findings of Fact and Conclusions of Law Challenged by Hornsby

      In an abuse of discretion review, findings of fact and conclusions of law

explain the trial court‘s ruling and aid us in reviewing the propriety of the ruling. 4


      4
       Findings of fact, although not required, can properly be considered by the
appellate court in an appeal from any judgment based in any part on an

                                          11
See In re M.J.G., 248 S.W.3d 753, 761 (Tex. App.—Fort Worth 2008, no pet.).

Conclusions of law may not be challenged for factual sufficiency, but they may be

reviewed to determine their correctness based upon the facts. BMC Software

Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). If the reviewing

court determines that a conclusion of law is erroneous but the trial court rendered

the proper judgment, the erroneous conclusion of law does not require reversal.

Id.; H.E.B., L.L.C. v. Ardinger, 369 S.W.3d 496, 513 (Tex. App.—Fort Worth

2012, no pet.).

      On appeal, Hornsby challenges findings of fact numbers fifty-four and fifty-

six and the italicized portion of conclusion of law number five:

      54. Attorney Sue Allen‘s continued representation of the Plaintiff in
      this case would result in irreparable prejudice to [TCCD]‘s ability to
      defend.

      56. Disqualifying Attorney Sue Allen is the least sanction which can
      be imposed while still balancing the rights of [TCCD] to not be
      prejudiced.

      5.
      ....


evidentiary hearing. See IKB Indus. (Nigeria) v. Pro-Line Corp., 938 S.W.2d 440,
443 (Tex. 1997); see also Int’l Union v. General Motors Corp., 104 S.W.3d 126,
128–29 (Tex. App.—Fort Worth 2003, no pet.) (holding that findings of fact and
conclusions of law are appropriate following an evidentiary hearing if the trial
court is called upon to determine questions of fact based on conflicting evidence,
but not when the trial court rules without determining questions of fact);
Samuelson v. United Healthcare of Tex., Inc., 79 S.W.3d 706, 710 (Tex. App.—
Fort Worth 2002, no pet.) (holding that when the abuse of discretion standard of
review applies to a trial court‘s ruling, findings of fact and conclusions of law,
while helpful, are not required).


                                         12
             . . . Attorney Sue Allen admits to having conferred with Mr.
      Rakoff, Mr. Sandifer and Ms. Johnson about the Hornsby Lawsuit
      without the knowledge of [TCCD]‘s counsel. This conduct was
      inappropriate and establishes that a specific identifiable impropriety
      did occur. . . . [TCCD] has shown that the likelihood of public
      suspicion or obloquy outweighs the social interest which would be
      served by Attorney Sue Allen’s continued participation in the
      Hornsby Lawsuit.
             The Court has balanced the limited, but substantial right of Mr.
      Hornsby to select counsel against the conduct of Attorney Sue Allen.
             Attorney Sue Allen‘s continued representation of the plaintiff in
      this case would result in ―irreparable prejudice‖ to [TCCD]‘s ability to
      defend. [Emphasis added.]

C. Analysis

      Rule 4.02 of the disciplinary rules of professional conduct states in part:

      (a) In representing a client, a lawyer shall not communicate or cause
      or encourage another to communicate about the subject of the
      representation with a person, organization or entity of government
      the lawyer knows to be represented by another lawyer regarding that
      subject, unless the lawyer has the consent of the other lawyer or is
      authorized by law to do so.

      ....

      (c) For the purpose of this rule, organization or entity of government
      includes:

             (1) those persons presently having a managerial responsibility
             with an organization or entity of government that relates to the
             subject of the representation, or

             (2) those persons presently employed by such organization or
             entity and whose act or omission in connection with the
             subject of representation may make the organization or entity
             of government vicariously liable for such act or omission.

Tex. Disciplinary Rules Prof‘l Conduct R. 4.02, reprinted in Tex. Gov‘t Code Ann.,

tit. 2, subtit. G, app. A, art. 10, § 9 (West 2013). Comment four to this rule states,



                                         13
      This Rule is based on the presumption that [persons presently
      employed by the entity in question] are so closely identified with the
      interests of the organization or entity of government that its lawyers
      will represent them as well. If, however, such an agent or employee
      is represented in the matter by his or her own counsel that
      presumption is inapplicable. In such cases, the consent by that
      counsel to communicate will be sufficient for purposes of this Rule.

Id. cmt. 4.

      A trial court can abuse its discretion by not disqualifying an attorney who

violates the disciplinary rules of professional conduct. See In re Basco, 221
S.W.3d 637, 639 (Tex. 2007). However, it is not necessary for an attorney to

violate a disciplinary rule in order to be properly disqualified. In re Nitla S.A. de

C.V., 92 S.W.3d 419, 422 (Tex. 2002). Even if a lawyer violates a disciplinary

rule, the movant must show that it was actually prejudiced by the lawyer‘s

conduct. Id.

      When an attorney‘s conduct gives the strong appearance of impropriety,

casting doubt upon the integrity of the legal profession, the court should act to

guard that integrity. See, e.g., Nat’l Med. Enters., Inc. v. Godbey, 924 S.W.2d
123, 129, 131–32 (Tex. 1996).        The appearance of impropriety requires a

specifically identifiable occurrence of improper conduct and the ―likelihood of

public suspicion or obloquy outweigh[ing] the social interest in obtaining counsel

of one‘s choice.‖ Ussery v. Gray, 804 S.W.2d 232, 237 (Tex. App.—Fort Worth

1991, no writ).

      The choice of sanctions, including disqualification, is within the trial court‘s

discretion, subject to the requirement that the sanction be ―‗just.‘‖      Richmond


                                         14
Condos. v. Skipworth Commercial Plumbing, Inc., 245 S.W.3d 646, 661 (Tex.

App.—Fort Worth 2008, pet. denied) (op. on reh‘g) (quoting TransAm. Natural

Gas Corp. v. Powell, 811 S.W.2d 913, 917 (Tex.1991) (orig. proceeding)).

      Here, the record reflects that Allen was told that Rakoff was represented

by TCCD‘s counsel before she contacted him. Further, Rakoff, Sandifer, and

Johnson were decision makers in the counselor selection process, and they

eliminated over eighty applicants for the positions in question. Indeed, Hornsby

relied on   the   screening   committee‘s   recommendations    to support his

discrimination claim. Thus, Allen was prohibited by rule 4.02 from contacting

them but nonetheless proceeded to do so. See Tex. Disciplinary Rules Prof‘l

Conduct R. 4.02(c)(2). By the time that Allen took Hornsby‘s case, she had

talked to Johnson and Sandifer over thirty times, and she continued to

communicate with them during the pendency of this suit. She had also advised

them on their own suits against TCCD before she was hired by Hornsby.

      In its unchallenged findings of fact, the trial court found that Allen‘s

influence over Rakoff, Sandifer, and Johnson was apparent by their ―words,

recollection and demeanor‖ during their testimony at the hearing on TCCD‘s

motion to disqualify Allen, and the record of the hearing supports this finding.

Thus, TCCD demonstrated that it was prejudiced by Allen‘s prohibited contact

with Rakoff, Sandifer, and Johnson. See Nitla, 92 S.W.3d at 422.

      Additionally, the trial court asked for and received argument on lesser

sanctions at the hearing. Robinson argued that Allen‘s disqualification was the


                                      15
only way the trial court could preserve TCCD‘s ability to call Rakoff, Sandifer, and

Johnson as witnesses without Allen‘s influence. Thus, the record supports the

trial court‘s finding that Allen‘s disqualification was the least sanction available.

See Richmond Condos., 245 S.W.3d at 661. The trial court also found that to

avoid the appearance of impropriety, Allen should have avoided contact with

TCCD‘s current employees outside the presence of TCCD‘s attorney.                 By

representing    screening    committee     members,     engaging     in   ex   parte

communications with them, and advising them on retaliation ramifications while

suing their employer over an issue in which they had played a role, Allen created

the appearance of impropriety and created public suspicion or obloquy such that

her disqualification was required. See Ussery, 804 S.W.2d at 237. Thus, we

cannot say that the trial court abused its discretion by disqualifying Allen for her

contacts with TCCD‘s employees. See Low, 221 S.W.3d at 614. We overrule

Hornsby‘s second issue.

                                    V. Waiver

      In his third issue, Hornsby claims that TCCD waived the right to raise

Allen‘s disqualification by waiting an unreasonable time before presenting the

issue for decision. However, Hornsby points us to no place in the record where

he or Allen complained to the trial court that TCCD had waived its right to move

for Allen‘s disqualification. See Tex. R. App. P. 33.1(a); see also Euler v. Marks,

No. 09-09-00344-CV, 2011 WL 378972, at *3 (Tex. App.—Beaumont Feb. 3,

2011, pet. dism‘d w.o.j.) (holding that affirmative defenses and avoidance claims


                                         16
must be pleaded to the trial court to preserve them for appellate review).

Therefore, we overrule Hornby‘s third issue.

                                VI. Allen’s Appeal

      In two issues, Allen attempts to appeal her disqualification by the trial

court, alleging that the trial court‘s finding that she violated rule 4.02 by

communicating with TCCD‘s employees was arbitrary and unreasonable and that

her disqualification was arbitrary absent proof of an ethical violation that harmed

TCCD. However, because Allen was not a party named of record in the trial

court, she has no standing to bring this appeal. See In re J.M.R., No. 02-07-013-

CV, 2007 WL 1502103, at *1 (Tex. App.—Fort Worth May 24, 2007, no pet.)

(mem. op.). Consequently, we dismiss Allen‘s appeal for want of jurisdiction.

                                 VII. Conclusion

      Having overruled Hornby‘s three issues, we affirm the trial court‘s

judgment.   Because Allen has no standing to appeal her disqualification, we

dismiss her appeal for want of jurisdiction.


                                                   BOB MCCOY
                                                   JUSTICE

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: May 16, 2013




                                         17